
	

113 HRES 507 IH: Women’s Economic Bill of Rights Resolution of 2014
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 507
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Barber (for himself, Mr. Barrow of Georgia, Ms. Brownley of California, Mrs. Bustos, Mr. Cartwright, Ms. Clark of Massachusetts, Ms. DeLauro, Ms. DelBene, Mr. Enyart, Mr. Garamendi, Mr. Grijalva, Mr. Hastings of Florida, Mr. Honda, Ms. Eddie Bernice Johnson of Texas, Mrs. Kirkpatrick, Ms. Kuster, Mr. Lowenthal, Ms. McCollum, Mr. George Miller of California, Ms. Norton, Mr. Peters of California, Mr. Perlmutter, Mr. Rangel, Mr. Ruiz, Mr. Rush, Ms. Schwartz, Ms. Sinema, Mr. Swalwell of California, Ms. Titus, Mr. Tonko, Mr. Van Hollen, Mr. Vargas, and Ms. Wilson of Florida) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House of Representatives in support of a women’s economic bill of
			 rights.
	
	
		Whereas equal opportunity and fairness are among the Nation’s most cherished tenets and are central
			 to the Nation’s economic prosperity;
		Whereas women have entered the workforce in record numbers over the past 50 years and families
			 increasingly rely on the wages of both men and women;
		Whereas, despite the enactment of the Equal Pay Act of 1963, many women continue to earn
			 significantly lower pay than men for equal work;
		Whereas, nationwide, women on average earn only 77 cents for every dollar earned by men;
		Whereas, on average, African-American women are paid only 64 cents and Latina women are paid just
			 55 cents for every dollar paid to non-Hispanic White men;
		Whereas women represent nearly two-thirds of all minimum wage workers;
		Whereas the poverty rate for women—14.5 percent—is the highest in 20 years;
		Whereas, with 40 percent of working women serving as the primary breadwinners in their families,
			 pay inequality depresses the wages of working families;
		Whereas women should not have to choose between earning a paycheck, having a family, and caring for
			 a loved one;
		Whereas, in many families, women are the primary caregivers for children and dependents, yet 39
			 percent of full-time workers in the private sector lack access to paid
			 sick leave and over 70 percent of low-wage workers do not have a single
			 paid sick day;
		Whereas, because over 60 percent of women who gave birth in a given year also worked during that
			 time, discrimination and denial of reasonable workplace accommodations
			 threaten the success of women in the workforce;
		Whereas the existence of pay disparities and workplace inequities threaten women’s economic
			 security throughout their lifetimes and undermine women’s retirement
			 security, which is often based on earnings while in the workforce;
		Whereas neither women nor men have the paid leave they need to provide care to children, spouses,
			 elders or to care for themselves, and ensuring men have access to paid
			 leave promotes gender equity in both work and in caregiving;
		Whereas women own 28 percent of all American firms and families and communities rely upon
			 women-owned firms for employment and wages; and
		Whereas, despite the enactment of the Women's Federal Procurement Program, women-owned firms
			 continue to secure less than four percent of Federal contracts losing
			 access to billions of dollars in opportunity annually: Now therefore, be
			 it
	
		1.Short TitleThis Resolution may be cited as the Women’s Economic Bill of Rights Resolution of 2014.
		2.Sense of House of RepresentativesIt is the sense of the House of Representatives that the Congress should support efforts that
			 guarantee—
			(1)pay equity, ensuring equal pay for equal work;
			(2)fair treatment in the workplace, including reasonable accommodations for pregnant workers, enabling
			 them to continue working to support their families;
			(3)access to paid family and medical leave for women and men;
			(4)economic and retirement security for women and men; and
			(5)fair access, for women and men, to business capital, Federal contracts, and a marketplace that is
			 conducive to small business growth.
			
